Citation Nr: 1117389	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Winston-Salem, North Carolina, (hereinafter RO).  The case was remanded most recently by the Board in October 2009, and the development requested therein has been accomplished.  

In April 2006, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The claimant is a Persian Gulf Veteran.  

2.  Erectile dysfunction was not shown in service and the weight of the evidence is against a conclusion that erectile dysfunction is etiologically related to service.   


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in April 2004 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained, and the Veteran was afforded a VA examination in December 2009 that included the opinion as to whether erectile dysfunction was the result of service requested by the Board in its October 2009 remand.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Section 1117 to Title 38, United States Code authorizes VA to compensate any Persian Gulf Veteran with a qualifying chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  The claims file includes a DD Form 214 that indicates the Veteran served in the Persian Gulf during the Persian Gulf War, and he is thus a "Persian Gulf Veteran" by regulation.  38 C.F.R. § 3.317(d).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  This regulation also provides that disabilities that have existed for six months or more and disabilities that show intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

The service treatment reports, to include the reports from the October 1994 separation examination and medical history collected at that time, do not reflect erectile dysfunction.  A February 1994 service treatment report did note that the Veteran suffered from stress related chest pain.  

After service, the July 1995 VA examination did not reflect any evidence or complaints of erectile dysfunction and included a normal genitourinary examination.  Thereafter, a private physician completed a report in April 2004 indicating that he had been treating the Veteran for "organic/psychogenic erectile dysfunction" for approximately two years, with the Veteran reporting an onset of symptoms in 2003.  The Veteran did report to a VA examiner in July 2009 that his erectile dysfunction began in 1993.  The diagnosis following this examination was multifactorial erectile dysfunction, and the examiner completed an August 2009 addendum indicating that the cause of the Veteran's erectile dysfunction was unknown.  Also in this addendum and in response to a request as to whether the Veteran's erectile dysfunction, skin cancer, headaches, and choking and difficulty with swallowing were related to the Veteran's Southwest Asia service, he responded that these were "all very common conditions so I would have to state that none is specially caused by SW Asia service."  He then said "[h]owever, since each allegedly began whilst on active duty, they are likely as not the result of his service." 

The VA psychiatric examination addressing the question as to whether the Veteran's erectile dysfunction was the result of in-service stress was completed in December 2009.  The Veteran at that time reported to the examiner that his symptoms began in 1990.  This examination was documented to have been preceded by a review of the claims file, and following review of the evidence contained therein and examination, the examiner concluded that no psychiatric disorder was found and concluded that "I can find no psychiatric reason whatsoever to explain this Veteran's symptoms."  

As indicated above, there is a discrepancy in the Veteran's comments as to the onset of erectile dysfunction, with the Veteran testifying to the undersigned at the April 2006 hearing that his symptoms began within the last three years, reporting to the private examiner in April 2004 an onset of symptoms in 2003, and describing an onset of 1993 to a VA examiner in July 2009 and 1990 to a VA examiner in December 2009.  As such, the Veteran's credibility is in question, particularly with consideration of the fact that the service treatment reports and reports from the first VA examination conducted after service in July 1995 do not reflect complaints of erectile dysfunction.  Such contemporaneous evidence during and so proximate to service is more probative than the statements made by the Veteran many years after service and in contemplation of receipt of monetary benefits.  Thus, the Board concludes erectile dysfunction was not present during service.  

As for the August 2009 medical addendum, the opinion rendered therein was based on the premise that the Veteran had erectile dysfunction during service.  As noted above, erectile dysfunction was not shown in service.  Thus, the August 2009 opinion was based on an inaccurate factual premise, and thus has limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  There is also no medical opinion directly contradicting the conclusion following the December 2009 VA examination that there was no psychiatric explanation for the Veteran's erectile dysfunction, and as the Veteran is not competent to render a medical opinion regarding the etiology of his erectile dysfunction, his assertions and testimony linking erectile dysfunction to service, to include inoculations therein as asserted at his hearing, are not probative.  Espiritu; cf. Jandreau.  

With respect to the presumptions applicable to undiagnosed illness due to Southwest Asia service, to the extent erectile dysfunction is considered a known diagnosis, service connection could not be granted under these provisions.  Notwithstanding a conclusion that erectile dysfunction represents a known diagnosis, such symptomatology would not appear to be contemplated by the regulations set forth above defining clusters of signs or symptoms attributable to an "undiagnosed illness" and in any event, even assuming it is an undiagnosed disability, since it is not a listed disability under the Schedule for Rating Disabilities or otherwise warrants a compensable rating under the Schedule for Rating Disabilities (which schedule after all represent impairment in earning capacity in civil occupations, an impairment not obviously implicated by this particular condition), a fundamental requirement for an award of compensation benefits for disability first manifested after service is not present.  38 C.F.R. § 3.317(a)(1)(i).   

In short, the Board considered the doctrine of reasonable doubt, but finds the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction for the reasons set forth above.   As such, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for erectile dysfunction, including as due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War, is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


